Reasons for Allowance
Claims 1-13, 15-18 and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose a pacifier holder and teether comprising an elongate body and an attachment ledge each extending at a reverse angle with respect to a front face, a plurality of rounded lobes extending from the teething end and an aperture with a protruding latch that extends into an interior of the aperture.
Regarding claims 13 and 18, the prior art of record does not disclose a pacifier and teether comprising both an arcuate aperture and an enclosed aperture wherein the enclosed slot is configured to receive and retain the tab handle and the aperture includes a protruding latch.
Regarding claims 21 and 22, the prior art of record does not disclose a pacifier and teether wherein both the teething end and an attachment ledge are each extending at a reverse angle with respect to the front face of the elongated body.
Rohrig discloses a teether with a plurality of ends for different elements.  Rohrig discloses that the ends extend from a front face at reverse angles.  Rohrig does not disclose that one of the elements is a pacifier.  It would not have been obvious, absent improper hindsight, to include a latch for holding a pacifier in the teething device of Rohrig.
Smith discloses a pacifier holder that is connected to a toy.  Smith does not disclose that the distal end extends at a reverse angle from the front face.  Smith does not disclose both an arcuate slot is configured to receive and retain the tab handle and the aperture includes a protruding latch.  Smith further does not disclose a plurality of rounded lobes at the teething end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660.  The examiner can normally be reached on Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist, Art Unit 3993


Conferees:  /JLG/ /E.D.L/                                          SPRS, Art Unit 3993